Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2014

                                     No. 04-14-00452-CV

                               Mark HART and Angelica Hart,
                                       Appellants

                                               v.

                 FLAGSHIP HOMES, LTD. D/B/A/ PRESTIGE HOMES,
                                  Appellees

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04333
                        Honorable Martha B. Tanner, Judge Presiding


                                        ORDER
        The trial court clerk’s notification of late clerk’s record is NOTED. We ORDER the trial
court clerk to file the clerk’s record on or before August 8, 2014.




                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court